Citation Nr: 1455751	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-20 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 2010 for a grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 5, 2012 for a grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial disability evaluation in excess of 30 percent for PTSD, in excess of 50 percent from September 30, 2011 to November 5, 2012, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  


FINDINGS OF FACT

1.  A May 2005 RO decision denied entitlement to service connection for PTSD; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  In November 2006, the Veteran submitted a new claim for entitlement to service connection for PTSD; however it was denied by the RO in September 2007.  The Veteran did not appeal or submit new and material evidence within one year of the decision.

3.  The Veteran has been unable to find or maintain substantially gainful employment for the entire period on appeal.  

4.  Throughout the period on appeal, the Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; substance abuse; auditory hallucinations; chronic sleep impairment and nightmares; chronic depression; social isolation; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work-like setting).  However, the Veteran's condition has not resulted in total occupational and social impairment, due to such symptoms as, for example: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The May 2005 and September 2007 RO decisions that denied entitlement to service connection for PTSD are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for entitlement to an effective date earlier than July 19, 2010 for a grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).

3.  The criteria for entitlement to TDIU from July 19, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).

4.  The criteria for entitlement to an initial 70 percent disability evaluation, but no greater, for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2014).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014). 

Entitlement to service connection for PTSD was granted by an August 2011 RO decision and an initial 30 percent disability evaluation was assigned, effective July 19, 2010, the date of the Veteran's reopened claim for service connection.  The Veteran appealed the initial rating.  The Veteran's disability evaluation was increased to 50 percent, effective September 30, 2011, and to 70 percent, effective November 5, 2012.  

The record reflects that the Veteran moved to the Philippines in 2010.  Before that, the Veteran was a resident in VA inpatient substance abuse and mental health inpatient treatment programs for approximately five years.  He was discharged in January 2010.  Before beginning treatment with VA, the Veteran has reported living alone in the woods for twenty years.   

The Veteran was afforded a VA examination in June 2011.  At that time, the Veteran denied any bothering psychological symptoms.  He reported that his symptoms had markedly improved after four years of taking his psychiatric medications and that he was enjoying his recent marriage, as well as his photography hobby.  He did report occasional nightmares and dreams, but was able to function socially.  

The Veteran was described as clean and appropriately dressed.  He was friendly and cooperative, with a normal affect and happy mood.  He was oriented to time, place, and person, with no evidence of delusions or hallucinations.  Judgment and insight were intact.  Memory was normal.  The Veteran was considered competent to manage his affairs.  The Veteran denied inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal ideations.  The Veteran was diagnosed with PTSD and alcohol dependence, as well as rule out psychotic disorder.  A GAF score of 66 was assigned and the examiner characterized the Veteran's symptoms as generally mild.  However, the examiner noted that the Veteran's medication may have masked the full expression of his symptoms.  

In July 2011, the Veteran was referred for neuropsychological testing at Metropolitan Psychological Corporation.  The assessment psychologist, A.P., diagnosed the Veteran with major depression with features of PTSD and a cluster C personality.  

The Veteran has also received individual therapy from a private psychiatrist, Dr. J.T.S..  The Veteran was first seen by Dr. J.T.S. in April 2011.  At that time, the Veteran's spouse reported that the Veteran sometimes displayed moody, eccentric, and unpredictable behavior, and that he could be verbally aggressive, although never physically violent.  At a September 2011 visit, the Veteran reported nightmares and sleep disturbances related to combat, as well as daily distressing thoughts.  He also cries over his past, but sometimes laughs inappropriately over minor situations.  The Veteran was observed to express flights of ideas, but he denied hallucinations or suicidal ideations.  In October 2011, the Veteran complained of chronic fatigue, and admitted that he is tempted to buy illegal drugs and wants to drink alcohol.  He reported leisure activities including landscape photography, surfing the internet, watching the news, and reading the Bible.  He continued to report persistent and recurring thoughts of catastrophic events, as well as irritable outbursts.  His hygiene was observed to be somewhat poor.  In November, Dr. J.T.S. noted that there had been little reported change in the Veteran's symptoms since April.  He continued to describe recurring dreams and nightmares.  He reported spending most of his time at home and interacting mainly with his spouse and stepchildren.  In December 2011, the Veteran reported that he was enjoying the Christmas season in the Philippines, but that he disliked the rainy season, as it reminds him of Vietnam.  In January 2012, the Veteran continued to display flight of ideas with paranoid ideation, and claimed that he receives messages from God.  In a February 2012 note, Dr. J.T.S. diagnosed the Veteran with schizophrenia, paranoid type, and chronic PTSD.  She opined that although the Veteran has benefited from having a supportive spouse, his prognosis is poor and "there is no way he can ever get a job."  In March 2012, the Veteran continued to report receiving messages from God and stated that he had recently gotten a dog and can read the dog's mind.  He denied hallucinations, but his speech was circumstantial and he had grandiose thoughts.  The Veteran was not seen again until December 2013.  At that time, he was reportedly calmer after moving to a more remote area, but continued to have delusions.  He was well oriented to place, but not to date.  Affect was inappropriate, as he was always smiling, and speech was pressured and circumstantial.  In a January 2014 follow-up note, Dr. J.T.S. diagnosed the Veteran with schizophrenia spectrum disorder and PTSD.  She concluded that because of his PTSD symptoms, the Veteran has been unable to work since his discharge and that his prognosis is poor.  She noted that his condition is persistent and requires lifetime medication and strong family support and opined that consequently, the Veteran will never be able to work again.  

In November 2012, the Veteran was afforded a new VA examination.  At that time, the Veteran complained of chronic sleep impairment with frequent nightmares, which leave him depressed and lethargic.  He also reported almost daily flashbacks and a violent temper with angry, impulsive outbursts, which he admits scares his wife.  However, both the Veteran and his spouse reported that they have a strong, mutually satisfying relationship.  The Veteran reported that he occasionally goes to a local gym and continues to pursue his interest in photography, taking trips with his wife for him to take pictures.  Otherwise, most his time is spent isolated at home, where he surfs the internet and reads the news.  He continued to remain unemployed.  

The Veteran was diagnosed with PTSD and assigned a GAF score of 61.  The examiner opined that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, but that the Veteran would generally function satisfactorily, with routine behavior, self -care, and conversation.  

In May 2013, the Veteran was afforded a VA general medical examination.  At that time, the Veteran complained of confusion and poor memory, as well as fatigue, depression, anxiety, and low anger threshold.  He expressed concern that his current medication was no longer effective.  The examiner concluded that "there would be severe effects from the Veteran's PTSD on his ability to secure and maintain employment.  The Veteran tends to be easily stressed out."  

The Veteran was seen by another private psychiatrist, Dr. R.C. in August 2013 and December 2013.  The Veteran was observed to have questionable hygiene and complained of feeling depressed and "burnt out."  He expressed concern that his current medications are no longer effective.  He was also observed to make statements that appeared delusional.  New dosages of medication reportedly improved his symptoms somewhat.  

Based on all the above evidence, the Board finds that a disability evaluation of 70 percent, but no greater, should be assigned for the entire period on appeal.  The Board notes that even in 2010 and 2011, when the Veteran appears to have experienced at least a partial remission of his symptoms, the Veteran was unemployed and does not appear to have had any close relationships other than his spouse.  Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: substance abuse; delusions and paranoid ideations; chronic sleep impairment and nightmares; chronic depression; social isolation; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work-like setting). 

However, the Veteran's condition has not resulted in total occupational and social impairment, due to such symptoms as, for example: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  While the Veteran has displayed instances of bizarre or delusional thinking, he has been consistently determined competent to manage his benefits and he been capable of communicating coherently with VA staff and treatment providers.  He has maintained a supportive relationship with his spouse and an interest in his photography hobby.  While he has reported episodes of anger and irritability, he has not been found to be a danger to himself or others.   There is no evidence that the Veteran has been hospitalized for his psychiatric disability during the period on appeal or that his condition has resulted in any legal problems.  Overall, although the Veteran's disability is serious and his long term prognosis is poor, he does not display the total incapacitation contemplated by a 100 percent schedular rating.  

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2014).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected psychiatric disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In conclusion, an initial disability evaluation of 70 percent for the Veteran's service connected PTSD is assigned effective July 19, 2010, the date of the Veteran's grant of service connection for PTSD became effective; however, a higher disability evaluation for PTSD for any period on appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Earlier Effective Dates

The Veteran is also seeking earlier effective dates for his grant of service connection for PTSD and TDIU.

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2) (2014).

The effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r) (2014).




Grant of Service Connection for PTSD

Here, the Veteran's claim for entitlement to service connection for PTSD was previously denied in a May 2005 RO decision.  The Veteran did not appeal or submit new and material evidence within one year of the date of the decision; however, he did attempt to reopen his claim for entitlement to service connection for PTSD in November 2006.  His claim for entitlement to service connection for PTSD was again denied by the RO in a September 2007 rating decision.  Again, the Veteran failed to appeal or submit new evidence within the one year appellate period.  Thus, the RO decisions denying entitlement to service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

In July 2010, the Veteran submitted a new application to reopen his previously denied claim for PTSD. The RO granted entitlement to service connection for PTSD in an August 2011 rating decision and assigned an effective date of July 19, 2010, the date the Veteran's reopened claim was received. 

As noted above, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r) (2014). 

Here, the Veteran was reporting symptoms of PTSD, which has been related to his military service, for years prior to the grant of service connection in 2011.  Thus, the date the Veteran's reopened claim was received (July19, 2010) is later than the date entitlement to service connection arose.  Accordingly, July 19, 2010 is the appropriate effective date for the grant of service connection for PTSD.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality. 

Absent CUE in a prior rating action- a claim that is not before the Board- the Board is statutorily barred from revisiting the RO's factual or legal findings in the May 2005 or September 2007 rating decisions by operation of 38 U.S.C.A. § 5110(a). See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

The RO's decisions are final decisions, and any attempt to collaterally attack these decisions must be addressed in a CUE motion.  Rudd, supra.  Such a claim has not been specifically raised by the Veteran or his counsel nor adjudicated by the RO. Consequently, the Board finds that a claim of CUE with respect to the May 2005 or September 2007 rating action or any other rating decision is not a subject for current appellate review.

The Board notes that there is one exception to the general rule that the effective date of a reopened claim is either the date that the claim was received or the date that entitlement arose, whichever is later.  Where service department records are (1) received by the RO after the date of a prior rating decision, (2) the records existed at the time of the prior rating decision, and (3) these records are relevant to the Veteran's claim, the previously denied claim is not considered final and will be reconsidered.  38 C.F.R. § 3.156(c).  If service connection is granted based all or in part on such service department records, the effective date of the award will be the date the previously decided claim was received or the date entitlement arose, whichever is later.  38 C.F.R. § 3.156(c)(3).

However, the Board can find no evidence that any additional service department records were received after the September 2007 RO decision and the Veteran has not argued otherwise.

Based on the above, 38 C.F.R. § 3.156(c) does not apply; the May 2005 and September 2007 RO decisions are final; and the RO properly assigned an effective date of July 19, 2010 to the grant of service connection for PTSD based on the date the Veteran submitted his reopened claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Entitlement to TDIU

The Veteran is also seeking an earlier effective date for a grant of TDIU.  TDIU was granted in a June 2013 RO decision.  The RO originally assigned an effective date of November 5, 2011, but later stated that this date had been assigned in error and that the correct effective date for the Veteran's TDIU should be November 5, 2012, the date the Veteran's PTSD evaluation was increased to 70 percent and he became eligible to TDIU on a schedular basis.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As discussed in the increased ratings section above, the Veteran's initial PTSD rating has been increased to 70 percent.  Therefore, throughout the period on appeal, the Veteran has been service connected for PTSD, assigned a 70 percent disability rating; bilateral hearing loss, assigned a 10 percent disability rating; and tinnitus, assigned a 10 percent disability rating.  The Veteran's combined disability rating is 80 percent.    

The Veteran's employment history is difficult to determine, as the Veteran is not always a reliable historian.  The record indicates that the Veteran obtained a bachelor's degree in broadcasting, but it is unclear whether he was ever employed in this field.  There is no evidence that he has worked since moving to the Philippines in January 2010.  Before that, the Veteran was a resident in VA inpatient substance abuse and mental health inpatient treatment programs for approximately five years.  Although VA treatment records indicate that he had a "job" while participating in these programs, it appears that this employment was menial in nature and did not result in sufficient compensation to be considered substantially gainful employment.  Rather, his participation in this employment was part of the therapeutic program.  Before beginning treatment with VA, the Veteran has reported living alone in the woods for twenty years.  It is unclear whether the Veteran worked at all during this period, but as far as the Board is able to determine, the Veteran had no stable or long term employment.  

A private psychiatrist, Dr. J.T.S. noted in a January 2014 report that because of his PTSD symptoms, the Veteran "has not been able to work in any meaningful fashion since his discharge."  She opined that because of his PTSD and comorbid schizophrenia, the Veteran would never be able to work again.  Another private psychiatrist, Dr. R.C., concluded that the Veteran "is NOT a candidate for employment of any kind."  In June 2013, a VA physician opined that "there would be severe effects from the Veteran's PTSD on his ability to secure and maintain employment.  The Veteran tends to be easily stressed out."  

In light of the Veteran's lengthy history of mental illness and unemployment, as well as multiple medical opinions finding that the Veteran is unable to find or maintain substantially gainful employment, the Board finds that the Veteran should be considered unemployable for the entire period on appeal.  Accordingly, an effective date of July 19, 2010, the effective date for the Veteran's grant of service connection for PTSD, is assigned.  The Veteran cannot be assigned an effective date for TDIU earlier than the effective date of the disability that renders him unemployable, and the Board has discussed above why an earlier effective date for the grant of service connection for PTSD cannot be granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Final Matter

Finally, the Board notes that this decision should represent, as best as can be determined, a full grant of what the Veteran is seeking.  To this end, the Board notes that the Veteran's counsel ably and specifically articulated why a total rating (either 100 percent schedular OR 70 percent with TDIU) is warranted.  Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"). 










ORDER

Entitlement to an effective date earlier than July 19, 2010 for a grant of service connection for PTSD is denied.

Entitlement to an effective date of July 19, 2010 for TDIU is granted.  

Entitlement to a 70 percent disability evaluation for PTSD is granted from July 19, 2010.  

Entitlement to a 100 percent evaluation for PTSD is denied throughout the entire appeal period.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


